Citation Nr: 0212180	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from January 1968 to April 
1980, with prior unverified service.

This appeal is from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran appealed from the denial of 
an increase in rating to greater than 30 percent.  While his 
case was in remand status, the RO increased the rating to 50 
percent, from which the veteran continues to appeal.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood, hyperarousal, intrusive 
recollections of traumatic events, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.125, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  VA provided form to authorize the release 
of private medical records.  No other forms were needed to 
prosecute this claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter of 
May 1998 requested that he inform VA of treatment pertinent 
to his claim, identify the providers and their location, and 
authorize VA to obtain records on his behalf.  In requesting 
authorization to obtain the records, VA implicitly informed 
him that it would attempt to do so.  The letter also informed 
him that he could expedite his claim by personal action to 
obtain records.  Notice that the ultimate responsibility for 
submitting evidence was his was inherent in the notice of the 
time limit for receipt of evidence.

A VA letter of February 2000 notified the veteran more 
specifically of information necessary to enable VA to execute 
its intent to obtain identified medical records on his 
behalf.  The letter also informed him that he must provide 
information about times and places of VA treatment.  The 
expression of VA's intent to obtain VA records was implicit 
in the request for identifying information.  Moreover, VA 
records that the Secretary (i.e., claims adjudicators in the 
first instance) can reasonably be expected to obtain are 
constructively of record for the purpose of claims 
adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Consequently, VA has an obligation to obtain such records 
independent of the VCAA or its implementing regulations that 
is not abrogated by any failure to notify the veteran of that 
obligation.  Finally, the letter clearly articulated the 
veteran's responsibility for the production of evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The RO requested non-VA medical evidence from all sources of 
which the veteran informed VA and in response received either 
the requested evidence or a report stating the evidence was 
unobtainable.  The RO obtained all VA medical records of 
which it had notice.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The veteran had VA examination in 
August 1998 and May 2002.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  The RO 
notified the veteran by letter of November 2001 that one 
mental health care provider reported having no records of the 
veteran's treatment.  He was also told he could present the 
evidence himself and the time within which to present it.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  He has, in fact, been informed 
of its substance, and its substance has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


II.  Increased Rating for PTSD

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, as reported in an August 1998 VA psychological 
evaluation for vocational rehabilitation purposes, the 
veteran apparently struggled with emotional distress for many 
years after separation from service.  He suffered some job 
instability and determined that he must work at an occupation 
that did not require personal interaction with others.  He 
first sought psychiatric treatment in 1978 from a private 
clinic that could not produce his records for this claim, 
which diagnosed PTSD.  His first contact with VA was for 
psychological assessment in October 1992 for vocational 
rehabilitation purposes.  That examiner noted the veteran's 
report of panic attacks among other symptoms typical of PTSD 
and diagnosed PTSD.  The October 1992 examiner opined the 
veteran's Global Assessment of Functioning (GAF) was 65 
currently and was his highest global functioning for the past 
five years.

On further VA clinical assessment in December 1992, the 
examiner recorded his symptoms and further described his 
occupational functioning, diagnosing PTSD with a current GAF 
of 55.  VA psychiatric examination in July 1994 revealed his 
current PTSD symptoms, the severity of which the examiner 
assessed as moderate, producing moderate social and 
industrial disability.

In July 1998 the veteran submitted private medical records 
from 1990 and 1991 that were essentially uninformative about 
the severity of his PTSD.

On VA examination in August 1998, the veteran reported his 
military history, including the event in Vietnam for which he 
was awarded a Bronze Star Medal with "V" for actions in 
combat.  The veteran reported he had been in therapy for a 
number of years, discontinuing about three years ago because 
of the death of his therapist.  The veteran summarized his 
occupational history, which included one incident of violence 
on the job shortly after service; he left the job for fear of 
killing someone.  He reported a year of driving a truck in 
the private sector, then essentially steady employment in 
civil service driving an aviation fuel truck.  He reported 
his supervisor was understanding of his condition and 
protective of him.  He reported significant problems with 
coworkers because of his anger and inability to tolerate 
their shortcomings, and he would occasionally take walks or 
go home to remove himself from situations where he feared 
loss of self-control.  He reported that the supervisor knew 
not to ask questions, but to await his return later that day 
or the next.  He expressed his intent to continue working the 
four or five years left until his retirement.  Socially, the 
veteran reported being married to the same woman since 1961.  
They had two children, the elder of whom died in a car 
accident in February 1998.  He reported essentially total 
social isolation; he and his wife did not socialize, and both 
had no contact with their families of origin.

The veteran reported symptoms of anger, severe startle 
response, sleep deprivation even with medication, dreams and 
nightmares, a constant sense of near panic and being on guard 
against some imminent bad event and feeling continually 
pumped up with adrenaline.  He stated he could not talk to 
his wife about his problems.  He reported that his symptoms 
had been at their current level without remission for several 
years, with even less emotional control since the death of 
his daughter.  Mental status examination showed clear, 
coherent, and relevant speech, somewhat over-detailed and 
tangential, but appropriate to content.  He appeared mildly 
agitated and depressed, and he reported a pessimistic outlook 
and frequent crying spells.  He reported disinterest in sex 
and that he did not have many pleasurable activities, having 
stopped in recent years several previously enjoyed activities 
since his wife's heart attack of several years ago.  He was 
alert and oriented, but complained of recent memory problems, 
relying on set routines.  Attention and concentration were 
adequate.  The veteran reported intrusive thoughts of Vietnam 
experiences; he denied actual flashbacks.  He reported 
several triggers to recollections, such as a baby's cry, a 
sound he associated with villages in Vietnam.  The examiner 
noted that the veteran's description of feelings of "panic" 
did not resemble a true panic attack.  The veteran reported a 
recent incident in traffic illustrating his persistent 
difficulty with controlling anger in which he chased a car 
the driver of which cut off an elderly couple; he did not 
report a violent outcome.  He denied actual audio or visual 
hallucinations, but reported a sense of seeing things in the 
corner of his eye.  He admitted past thoughts of suicide, but 
no plans or attempts.  He evidenced a slightly paranoid 
quality to his thinking, but no delusional system.

The examiner diagnosed PTSD, with his symptoms causing 
distress to his family and himself and requiring the 
protection of his supervisor at work to permit him to 
function on the job.  The veteran used a well-ordered routine 
and limited lifestyle to reduce his symptoms.  The loss of 
his therapist had resulted in increased symptoms.  The sudden 
loss of his daughter caused further loss of emotional control 
and exacerbated some symptoms, particularly depression, 
emotional lability, pessimistic thoughts and a sense of 
futility.  The examiner noted that the veteran could work 
full time, but in a position where his supervisor understood, 
protected, and made allowances for him.  The examiner felt 
that the veteran might be unable to maintain employment under 
a different supervisor.  The sudden loss of his daughter 
appeared to have brought about a loss of emotional control 
and an increase in depression, emotional lability, and 
thoughts marked by pessimism and futility.  The GAF was 60.

VA outpatient records from June 1998 to January 2002 reveal 
medical management of PTSD and depressive symptoms.  
Psychotherapy notes document the symptoms reported on 
psychiatric examination.  The notes reveal the veteran to be 
essentially stable at his level of symptomatology.

On VA examination in May 2002, the veteran reported living 
with his mother-in-law, his wife having died in March 2000.  
He reported taking early retirement from his civil service 
job in January 2002, and that he had remained unemployed in 
retirement since.  The veteran's report of subjective 
symptoms was essentially as in August 1998.  On mental status 
examination, the veteran was aloof and noted to isolate 
himself from people frequently.  He was hyperalert with 
increased startle response.  He speech was coherent and 
relevant.  His mood was nervous and depressed, and his affect 
was constricted.  He admitted to occasional auditory 
hallucinations about Vietnam.  The examiner elicited no 
suicidal or homicidal ideas.  Orientation and memory were 
preserved.  Insight and judgment were intact.  The diagnosis 
was PTSD, moderate.  The GAF was 60.

The following criteria pertain to the question whether to 
rate the appellant's PTSD as greater than 50 percent 
disabling:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001) (general 
rating formula for mental disorders).  The general rating 
formula contains such full description of the rating criteria 
that not all of them are expected to be seen in each instance 
of the disability.  38 C.F.R. § 4.21 (2001).

The veteran's symptomatology is well documented and comports 
well with the criteria for a 50 percent rating.  His 
description of his behavior at work in the form of removing 
himself and needing the tolerance of his supervisor while 
nonetheless maintaining his employment for many years is 
consistent with the amount and type of reduced efficiency 
contemplated by the 50 percent criteria.

The several GAF scores are significant as evidence of the 
level of his social and industrial functioning.  See 
38 C.F.R. § 4.125(a) (2001) (incorporating into the schedule 
for rating disabilities by reference the diagnostic 
terminology of the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  The range of GAF scores reported, 55 to 65, 
averaging 60, is used when the examiner determines that there 
are moderate psychiatric symptoms or moderate difficulty in 
social or occupational functioning, e.g., few friends, 
conflicts with peers or co-workers.  Quick Reference to the 
Diagnostic Criteria Diagnostic and Statistical Manual of 
Mental Disorders  46-47 (4th ed. 1994).  The veteran's 
reports of his work life, the outpatient records, and the VA 
examination reports give a picture over time consistent with 
the finding of difficulty rather than inability to establish 
or maintain social and work relationships.  38 C.F.R. 
§ 4.126(a) (2001).

The evidence gives no sense that the veteran is 100 percent 
disabled by PTSD.  The evidence does not show the specific 
symptoms given as exemplars of 100 percent psychiatric 
disability.  The veteran's subjective reports and their 
corroboration by the medical evidence do not suggest the 
depth or severity of symptoms commensurate with a 100 percent 
rating.  He does not manifest the type of behavior 
illustrated by the 100 percent criteria.

As between the 50 percent and the 70 percent rating, 
compensation at the higher of the two is authorized if the 
disability picture more nearly approximates the criteria 
required for the higher rating, otherwise the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).  The total disability 
picture does not nearly approximate that required for the 
next higher rating.

Although the veteran is reported to be very socially 
isolated, social impairment alone is not a basis for rating 
the level of disability resulting from PTSD.  38 C.F.R. 
§ 4.126(b) (2001).  His actual maintenance of employment 
until retirement is strong evidence against finding 
deficiencies in most areas or inability to establish or 
maintain effective work relationships.  The evidence does not 
show his symptoms to be of the severity that produces the 
results that characterize the 70 percent criteria.  For 
example, the outpatient record of November 2000 revealed a 
period when both his mother and his mother-in-law lived with 
him, and he currently resides with his mother-in-law, 
evidencing ability to establish and maintain an effective 
social relationship.  The August 1998 examiner's opinion that 
the veteran could not remain employed without his tolerant 
supervisor was speculative, even if an educated prognosis, 
and time did not provide facts to bear it out, thus the 
speculation is not evidence of inability to maintain 
effective work relationships.  The evidence does not present 
a disability picture that more nearly approximates the 
criteria for a 70 percent than for a 50 percent rating for 
PTSD.  38 C.F.R. § 4.7 (2001).  In sum, the evidence of the 
course of the veteran's PTSD over time, 38 C.F.R. §§ 4.1, 
4.126(a) (2001), and of its disabling effect in daily life 
including employment, 38 C.F.R. § 4.10 (2001), preponderates 
against awarding an increased rating for PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).


ORDER

A disability rating greater than 50 percent for PTSD is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

